                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


LISA JOHNSON,

        Plaintiff,                                     Case No: 17-13864
                                                       Hon. Sean F. Cox
                                                       Magistrate Judge Stephanie Dawkins Davis
-vs-
TARGET CORPORATION,
A Foreign Corporation,

       Defendant.
_____________________________________/
               STIPULATION AND ORDER FOR DISMISSAL OF CAUSE

       NOW COME THE PARTIES, by and through their respective counsel, and hereby

stipulate and agree the above captioned matter shall be and hereby is dismissed with prejudice

and without costs or attorney fees to any party.

       Robert L. Baker, P.C.                                 Law Office of Mark D. Willmarth

         /s/ Robert L. Baker                                    /s/ Mark D. Willmarth
       By:_______________________                            By:__________________________
       ROBERT L. BAKER (P26418)                              MARK D. WILLMARTH (P27967)
       Attorneys for Plaintiff                               Attorneys for Defendant Target
       302 W. Main St.                                       503 S. Saginaw Street, Ste. 1000
       Northville, MI 48167                                  Flint, MI 48502
       (734) 455-5300, Fax: 5301                             (810) 600-4239/Fax: (810) 232-1079
       rlb@rbakerpc.com                                      mwillmarthlaw@yahoo.com




                                                   1
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


LISA JOHNSON,

        Plaintiff,                                     Case No: 17-13864
                                                       Hon. Sean F. Cox
                                                       Magistrate Judge Stephanie Dawkins Davis
-vs-
TARGET CORPORATION,
A Foreign Corporation,

       Defendant.
_____________________________________/


                           ORDER FOR DISMISSAL OF CAUSE

       THE COURT, upon the reading and filing of the foregoing stipulation of the parties and

being advised in the premises;

               NOW THEREFORE, IT IS SO ORDERED.

       This is a final order, resolves all issues and closes the case.




Dated: February 26, 2019                              s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                  2
